50 Mich. App. 382 (1973)
213 N.W.2d 217
PONTIAC POLICE OFFICERS ASSOCIATION
v.
CITY OF PONTIAC
Docket No. 14843.
Michigan Court of Appeals.
Decided November 1, 1973.
*383 Winston L. Livingston (by J. Douglas Korney), for Pontiac Police Officers Association.
Tolleson, Brugess & Mead (by Douglas C. Dahn), for the City of Pontiac.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Francis W. Edwards, Assistant Attorney General, for the Employment Relations Commission.
Before: LESINSKI, C.J., and R.B. BURNS and QUINN, JJ.
Leave to appeal granted, decisions vacated, and remanded to the Court of Appeals for reconsideration, 391 Mich ___.
QUINN, J.
This appeal on leave granted from a decision and order of MERC involves two questions:
1. Is the charter residency requirement for policemen of defendant city a mandatory subject for collective bargaining?
2. Is the question of a civilian trial board for policemen a mandatory subject for collective bargaining when the city charter provides for a police trial board? MERC answered both questions in the affirmative and ordered collective bargaining on these issues. We anwer both questions in the negative and reverse.
Although we are satisfied that DPOA v Detroit, 385 Mich. 519; 190 NW2d 97 (1971), and Police Officers Association v Detroit, 41 Mich. App. 723, 728; 200 NW2d 722, 725 (1972), disposed of the first question contrary to the decision of MERC in the present case, we believe the analysis which follows strengthens those holdings.
MCLA 117.36; MSA 5.2116 provides:
*384 "No provision of any city charter shall conflict with or contravene the provisions of any general law of the state."
MCLA 423.215; MSA 17.455(15) requires public employers to bargain collectively with representatives of its employees with respect to wages, hours and other terms and conditions of employment. This is a general law of the state and would appear to prevail over defendant city's charter provisions on residency for policemen and police trial boards.
However, Pontiac is a home-rule city. Const 1963, art 7, § 22, provides:
"Under general laws the electors of each city and village shall have the power and authority to frame, adopt and amend its charter, and to amend an existing charter of the city or village heretofore granted or enacted by the legislature for the government of the city or village. Each such city and village shall have power to adopt resolutions and ordinances relating to its municipal concerns, property and government, subject to the constitution and law. No enumeration of powers granted to cities and villages in this constitution shall limit or restrict the general grant of authority conferred by this section."[1]
Is the management, operation and control of its police department a municipal concern? An emphatic affirmative answer may be found in Smith v Flint City Commission, 258 Mich. 698; 242 N.W. 814 (1932).
By authorizing cities, villages or municipalities to create a civil service commission for policemen and firemen (see MCLA 38.501 et seq; MSA 5.3351 *385 et seq), the Legislature has recognized that the management, operation and control of these departments is a matter of local concern to be resolved locally.
We hold that Pontiac's charter provisions on residency for policemen and police trial board are valid and controlling. Neither is a mandatory subject of collective bargaining. Either may be altered by an affirmative vote of the Pontiac electors.
Reversed but without costs, a public question being involved.
All concurred.
NOTES
[1]  Const 1908, art 8, § 21, was a similar but less strong provision. The reason for its adoption is spelled out in Marxer v Saginaw, 270 Mich. 256; 258 N.W. 627 (1935). In a nutshell, matters of local concern should be handled locally.